Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 8A-8C are not suitable for reproduction in a published patent document.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Per 37 CFR 1.84:
(a) Drawings. 
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
(b) Photographs.
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning;
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "151" have both been used to designate “pressing pad” on line 2 of paragraph [0049] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool (U.S. Pat. 4,326,647).
Regarding claim 1, Pool discloses a device for dispensing a material comprising: a first surface (top of sides 28, 29) comprising an orifice (seen in cross-section in Fig. 4); a second surface (108) opposite the first surface; a first endface (27) comprising an annular opening (101); a second endface (25) opposite the first endface; a cavity (42) defined by the first surface, the second surface, the first endface, and the second endface; and an actuator (24) anchored to the second surface and comprising a pressing pad (top surface), wherein at least a portion of the pressing pad extends through the orifice in the first surface, wherein the second surface comprises an outer side that faces outward from the device and an inner side that faces inward to the cavity (seen in Figs. 4 and 6), and the inner side of the second surface comprises a contoured portion (35) within the cavity, the contoured portion having a first end (39) positioned toward the second endface and a second end (38) positioned toward the first endface, wherein the contoured portion has a maximum height at or near the first end, and a minimum height at a position between the first end and the second end (seen in Fig. 4).
	Regarding claim 2, Pool discloses that the second surface (108) is a rigid surface without any orifices.
Regarding claim 3, Pool discloses that the contoured portion (35) is contoured to match a shape of a tube (192) of material (seen in Figs. 7 and 8).
Regarding claim 4, Pool discloses that the contoured portion is positioned within the cavity so that when a tube of liquid material is placed in the cavity, a reservoir of the tube is positioned between the second end of the contoured portion and the annular opening of the first endface.
Regarding claim 7, Pool discloses that an end of the orifice closest to the first endface is aligned across the cavity from the second end of the contoured portion.  (seen in Figs. 1 and 4)
Regarding claim 8, Pool discloses that the actuator comprises a planar contact surface (47) opposite the pressing pad and an angled surface (49) adjacent to the planar contact surface, the angled surface being positioned toward the first endface (27) of the device from the planar contact surface. (seen in Fig. 4)
Regarding claim 9, Pool discloses that an angle is present between the planar contact surface and the angled surface. (See annotated Fig. 4, below)

    PNG
    media_image1.png
    342
    705
    media_image1.png
    Greyscale

Regarding claim 14, Pool discloses a system for dispensing a material from a tube (192) comprising: a first surface (top of sides 28, 29) comprising an orifice (seen in cross-section in Fig. 4); a second surface (108) opposite the first surface; a first endface (27) comprising an annular opening (101); a second endface (25) opposite the first endface; 22a cavity (42) defined by the first surface, the second surface, the first endface, and the second endface; a tube (192) containing the material positioned within the cavity; a nozzle (183) detachably attached to the tube and protruding from the cavity through the annular opening in the first endface; an actuator (24) anchored to the second surface and comprising a pressing pad (top surface), wherein at least a portion of the pressing pad extends through the orifice in the first surface, wherein the second 
Regarding claim 15, Pool discloses that the tube (192) of material comprises a shoulder (200), and the shoulder is positioned between the second end (38) of the contoured portion and the annular opening (101) of the first endface (27).
Regarding claim 16, Pool discloses that the actuator comprises a planar contact surface (47) opposite the pressing pad and an angled surface (49) adjacent to the planar contact surface, the angled surface being positioned toward the shoulder of the tube containing the material.
Regarding claim 17, Pool discloses that wherein applying pressure to the pressing pad of the actuator causes the planar contact surface to move toward the tube containing the material, thereby dispensing material through the nozzle (seen in Figs. 7 and 8).
Regarding claim 19, Pool discloses that when material is fully dispensed from the tube, a reservoir is present in the tube, the reservoir is positioned between the second end of the contoured portion and the annular opening of the first endface (seen in Figs. 7 and 8).
Regarding claim 20, Pool discloses that when material is fully dispensed from the tube and pressure is applied to the pressing pad of the actuator, the reservoir is positioned between 23an intersection of the planar contact surface and the angled surface of the actuator and annular opening of the first endface.  (seen in Figs. 7 and 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 10-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool.
Regarding claim 5, Pool discloses a distance between the annular opening in the first endface and the second end of the contoured portion but does not specify that it is from 55% to 75% of the diameter of the annular opening.
However, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate distance between the annular opening in the first endface and the second end of the contoured portion for maximum discharge of the material from the tube.  (col. 11, lines 17-24)
Regarding claim 6, Pool discloses a distance a distance between the annular opening in the first endface and the second end of the contoured portion but does not specify that the distance is from 0.310 inches to 0.380 inches.
However, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate a distance between the annular opening in the first endface and the second end of the contoured portion for maximum discharge of the material from the tube.  (col. 11, lines 17-24)
Regarding claim 10, Pool discloses an angle (see annotated Fig. 4, above) but does not specify the number of degrees; however, the angle appears to be approximately 160°, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate angle between the planar contact surface and the angled surface to maximize the discharge of material from the tube.  (col. 11, lines 21-24)
Regarding claim 11, Pool discloses that when pressure is applied to the pressing pad of the actuator, the intersection of the planar contact surface and the angled surface is opposite the second end of the contoured surface.
Regarding claim 12, Pool discloses a distance between the annular opening in the first endface and the intersection of the planar contact surface and the angled surface when pressure is applied to the pressing pad of the actuator (as seen in Fig. 7), but does not specify that the distance is from 55% to 75% of the diameter of the annular opening.
However, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate distance between the annular opening in the first endface and the intersection of the planar contact surface and the angled surface when pressure is applied to the pressing pad of the actuator for maximum discharge of the material from the tube.  (col. 11, lines 17-24)
Regarding claim 13, Pool discloses a distance between the annular opening in the first endface and the intersection of the planar contact surface and the angled surface that when 
However, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate distance between the annular opening in the first endface and the intersection of the planar contact surface and the angled surface that when pressure is applied to the pressing pad of the actuator for maximum discharge of the material from the tube.  (col. 11, lines 17-24)
Regarding claim 18, Pool discloses a distance between the annular opening in the first endface and the second end of the contoured portion but does not specify that the distance is from 55% to 75% of the diameter of the shoulder.
However, and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate distance between the annular opening in the first endface and the second end of the contoured portion for maximum discharge of the material from the tube.  (col. 11, lines 17-24)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754